Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 21, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  162739 & (21)(22)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  In re MICHAEL EYDE TRUST.                                                                              Elizabeth M. Welch,
  _________________________________________                                                                            Justices


  WILLIAM JOSEPH COSTELLO, Trustee of the
  MICHAEL EYDE TRUST,
            Appellant,
  v                                                                   SC: 162739
                                                                      COA: 356500
                                                                      Clinton PC: 20-030844-TV
  RICHLAND ANIMAL RESCUE, INC., CAROL
  PALINSKI HILDEBRAND, ELIZABETH DALY
  UNIS, and JULIE BAKER,
              Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the motion for
  stay pending appeal is GRANTED. The application for leave to appeal the March 17,
  2021 order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay pending appeal is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 21, 2021
         p0421
                                                                                Clerk